Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A. Figs. 17A, 17B, 23, 24, and
B. Figs. 20 and 21.
The species are independent or distinct because in species I, each of the plurality of hole 16 extends substantially in the Z-direction. In species II, at least one of the plurality of holes 16 can be inclined to the Z-direction. In addition, these species are not obvious variants of each other based on the current record.

In addition, if applicant elects species A, species A further include the following patentably distinct subspecies:
A.1, Figs. 17A and 17B, (i) the ceramic dielectric substrate 11c is not provided with a porous part, (ii) the porous part 70a (or 90b) is provided in the base plate 50, and (iii) the porous part 70a (or 90b) is provided with dense parts 92b.
A.2, Fig. 23, (i) the ceramic dielectric substrate 11d is provided with a porous part 90b, (ii) the base plate 50 is provided with a porous part 70, and (iii) 
A.3, Fig. 24, (i) the ceramic dielectric substrate 11d is provided with a porous part 90a, (ii) the base plate 50 is provided with a porous part 70b, and (iii) the porous part 90a in the ceramic dielectric substrate has dense parts 92a, and the porous pat 70b in the basic plate also has dense parts 92b, and in addition, (iv) the dense parts 92b in the porous parts are substantially equal in lengths along a first direction of the porous part.
The subspecies are independent or distinct because the different distributions and location of the porous parts and the denes part in them.  In addition, these subspecies are not obvious variants of each other based on the current record.
In addition, if applicant elects species B, species B further include the following patentably distinct subspecies:
B.1, Fig. 20, the porous part 90 is located in the basic plate 50. The porous part does not have dense part.
B.2, Fig. 21, the porous part is located in the basic plate 50, the porous part has dense parts 92b.
The subspecies are independent or distinct because the different distributions and location of the porous parts and the denes part in them.  In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/           Examiner, Art Unit 3722